TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                   NO. 03-22-00548-CV


                      Texas Department of Public Safety, Appellant

                                              v.

                      USAA Casualty Insurance Company, Appellee


              FROM THE COUNTY COURT AT LAW NO. 1 OF HAYS COUNTY
                NO. 20-1290-C, ROBERT UPDEGROVE, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Texas Department of Public Safety has filed an agreed motion

to dismiss this appeal. We grant appellant’s motion and dismiss the appeal. See Tex. R.

App. P. 42.1(a).



                                            __________________________________________
                                            Thomas J. Baker, Justice

Before Justices Goodwin, Baker, and Kelly

Dismissed on Appellant’s Motion

Filed: September 15, 2022